Mr. Justice McSurely delivered the opinion of the court. This is an action on the case by George Hardy, charging Gideon C. Bach with criminal conversation with Margaret Hardy, plaintiff’s wife. The jury returned a verdict for $1,000. Counsel for defendant argue that a valid marriage between George Hardy and Margaret Hardy was not proven. As was said in Keppler v. Elser, 23 Ill. App. 643: ' ‘ The plaintiff in a case of this kind is bound to prove a marriage valid in all respects.” The plaintiff, to prove the marriage, introduced in evidence a document which is described in the abstract as “Plaintiff’s Exhibit C.” Counsel not having seen fit to give us any other information in the abstract of record as to the nature and contents of this document, we must assume that it was sufficient for the purpose for which it was offered and that the marriage was properly proven. The defendant offered to prove the reputation of Margaret Hardy for chastity, and specific acts of unchastity by her prior to her marriage to the plaintiff. Such evidence, while no defense is admissible in mitigation of damages. Sanborn v. Neilson, 4 N. H. 501; Conway v. Nicol, 34 Ia. 533; Smith v. Hockenberry, 138 Mich. 129; Rea v. Tucker, 51 Ill. 110; 2 Greenleaf on Evidence, Section 56. The ruling of the trial court in not permitting the introduction of such evidence was reversible error. Therefore the judgment is reversed and the cause remanded. Reversed and remanded.